Citation Nr: 0401201	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  03-07 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a lung disorder, 
characterized as chronic left sided pulmonary effusion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from June 1942 to November 
1945.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  At present, this appeal is remanded to the RO 
via the Appeals Management Center (AMC), in Washington, D.C.  
VA will notify the appellant if further action is required on 
his part.

The Board notes that, in November 2003, the veteran presented 
testimony during a hearing on appeal before the undersigned 
Acting Veterans Law Judge (VLJ).  A copy of the hearing 
transcript is of record.   

This case has been advanced on the Board's docket based on 
the veteran's age.


REMAND

Pursuant to the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), VA first has a 
duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c)).


In the present case, the Board notes that not all of the 
veteran's identified records are part of the claims file.  
During the veteran's hearing in November 2003, he indicated 
that there was additional medical evidence that may support 
his claim.  Specifically, he mentioned that he had been 
treated by Dr. John Adams for at least thirty years and that 
he received treatment at the Brockton, Massachusetts VA 
Medical Center (VAMC) in 1998 for bronchitis.  The veteran's 
records from Dr. Adams dated 1985 to 1997 are now included in 
the claims file, but not the remainder of these records.  As 
well, the Brocton VAMC medical records are not part of the 
claims file, and there is no affirmative documentation that 
an attempt was made to obtain them.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  Ask the veteran to complete a release 
authorizing VA to request his complete 
treatment records (i.e., for the past 30 
years) from Dr. Adams.  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Allow an appropriate period 
of time within which to respond.  

2.  Obtain the veteran's medical records 
from the Brockton, Massachusetts VAMC 
from 1998 to the present.  If the search 
for the above records has negative 
results, the claims file must be properly 
documented with information obtained from 
the VA facility(ies).  

3.  After the development described above 
has been completed, and if, and only if, 
the RO deems that the evidence warrants 
it, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
to determine the etiology of the 
veteran's lung disorder, characterized as 
chronic left sided pulmonary effusion.  
The VA examiner should render an opinion 
as to whether it is at least as likely as 
not that the veteran's lung disorder was 
incurred during the veteran's active 
service, to include the in-service 
treatment for pneumonia.

4.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

5.  After completion of the above, the 
veteran's claim of entitlement to a lung 
disorder, characterized as chronic left 
sided pulmonary effusion, should be 
readjudicated.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to obtain additional evidence.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




